Fourth Court of Appeals
                                    San Antonio, Texas
                                          January 5, 2022

                                       No. 04-21-00577-CR

                           IN RE Frediz DE LA CRUZ-DE LA CRUZ,

                                        Original Proceeding


                                          ORDER

Sitting:         Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice
                 Lori I. Valenzuela, Justice

        On January 3, 2022, the State filed a request for an additional 48 hours to file a response
to relator’s petition for writ of mandamus. The request is GRANTED. The response is due on
January 5, 2022.

           It is so ORDERED on January 5, 2022.

                                                              PER CURIAM


           ATTESTED TO: ___________________________
                       MICHAEL A. CRUZ,
                       CLERK OF COURT